DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the amendment filed 06 Novemeber 2022. Claims 4-7 and 9-11 have been amended. No claims have been cancelled. Claims 16-17 have been added. Therefore, claims 1-17 are presently pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2 is compliant with 37 CFR 1.97 and has been considered by the examiner.
Drawings
The drawings are objected to because: in figures 1A-3 it is unclear which structure drives the rotation of the conical wheel 140. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 3 recites the term "comprising" which is considered legal phraseology.  
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
On page 12, lines 12-15 recite "Fig. 3 shows a cross sectional view of an exemplary embodiment of an exemplary embodiment of the rotational joint of intra-extra rotation of Figs. 1A and 1B". However, on page 15 lines 12-14, the applicant’s specification discloses “In Fig. 3 is instead shown an exemplary embodiment of the rotational joint 100 where the conical wheel 140 does not enter in direct contact with the circular guide 110,120”. It appears the embodiment shown in figure 3 is an alternate embodiment of the conical wheel 140, shown in figure 2. Page 12 lines 12-15 of the specification is suggested to be changed to --Fig. 3 shows a cross sectional view of an alternate exemplary embodiment of an exemplary embodiment of the rotational joint of intra-extra rotation of Figs. 1A and 1B-- for clarity.
Appropriate correction is required.
Claim Objections
Claims 1, 3-12 and 14-17 are objected to because of the following informalities:  
The claims include reference characters: “r”, “r’”, “s”, “θ”, “φ”, “y”, “π”, “y’”, “x”. “z”, “z’” and “z”” which are suggested to be placed in parenthesis for clarity.
In claim 1, .
In claim 3, line 5 recites “to have as only degree of freedom a” which is suggested to be changed to --to have, as a single degree of freedom, a-- for clarity. 
In claim 6, lines 4-5 recite “horizontal plane π passing through an anatomical joint” which is suggested to be changed to --horizontal plane π adapted to pass through an anatomical joint-- to avoid claiming the human body.
In claim 7, lines 4-5 recite “horizontal plane π passing through an anatomical joint” which is suggested to be changed to --horizontal plane π adapted to pass through an anatomical joint-- to avoid claiming the human body.
In claim 12, line 20 recites “having rotation” which is suggested to be changed to --having a rotation-- to provide antecedent basis. Line 30 recites “having mass” which is suggested to be changed to --having a mass-- to provide antecedent basis. Line 33 recites “its own equilibrium” which is suggested to be changed to --an equilibrium-- for clarity.
In claim 15, line 4 recites “having mass” which is suggested to be changed to --having a mass-- to provide antecedent basis. Line 5 recites “its own equilibrium” which is suggested to be changed to --an equilibrium-- for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of "a support element" having the generic placeholder of "element" and the functional language of "arranged to support said first and said second circular guide", as recited in lines 9-11 of claim 1. 
The limitations of "first rotating elements" and “second rotating elements” having the generic placeholder of "elements" and the functional language of forcing "said first and second circular guide (110,120) to have as only degree of freedom a rotation", as recited in lines 3-6 of claim 3.
The limitation of “an engagement system” having the generic placeholder of “system” and the functional language of being “arranged to engage with said support frame”, as recited in lines 3-4 of claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Regarding claim 1, lines 16-21 recite “when said conical wheel (140) makes a rotation θ about said rotation axis s, said first circular guide (110) makes a rotation φ about said rotation axis r and, at the same time, said second circular guide (120) makes a rotation φ' = -αφ about said rotation axis r', a being a positive real number”. A sampling of the enablement factors as listed in MPEP 2164.01(a) is listed below as a test of enablement.
A. The amount of direction provided by the inventor: the specification discloses that the conical wheel 140 is pivotally constrained by the support element 130, see page 14 lines 12-14, that the conical wheel 140 makes the rotation θ about said rotation axis s, see page 14 lines 21-22, and that conical portions 111 and 121, of the first and second circular guides 110 and 120, engage the conical wheel 140 to transfer rotational motion, see page 15 lines 4-8. The drawings show that the conical wheel 140 is constrained by the support element 130 and conical portions 111/121, see figs. 2-3, and further that the conical wheel 140 and support element 130 are part of a rotational joint of intra-extra rotation 100, see fig. 4. However, there appears to be no disclosure of a structure or component, either on the support element or on the rotational joint of intra-extra rotation, that is used to drive the conical wheel to make the rotation θ and, therefore, it is unclear how the conical wheel performs the claimed function. 
B. The level of one of ordinary skill: while a person of ordinary skill in the art would understand that it is possible for the rotational joint of intra-extra rotation to have additional components, which appears to be shown in figure 4, including a driver. However, it would not be apparent how additional components of the rotational joint of intra-extra rotation are connected to the support element or conical wheel to allow the conical wheel to perform the claimed function of performing a rotation. A person of ordinary skill in the art would not, based on the provided specification and drawings, understand how to drive the conical wheel, and would be uncertain how the conical wheel performs its claimed function to cause the rotational joint of intra-extra rotation to perform its rotational movement during operation of the device.
C. The quantity of experimentation needed to make or use the invention based on the content of the disclosure: as the specification provides no mention of what structures are used to perform the claimed function of having the conical wheel make the rotation θ, it would require undue experimentation on the part of the individual of ordinary skill in the art to replicate the device of the claimed invention. Said individual would be uncertain as to where or how to provide a structure to drive the conical wheel to perform it’s rotation and undue experimentation would be required to merely to create a driver having satisfactory structural features to cause the conical wheel to rotate. For the reasons as seen above, claim 1 is found to not be enabled by the disclosure of the claimed invention.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 11 recites the term “characterized” and it is unclear if the limitations preceding the term are part of the preamble or if the limitations are part of the claimed invention. Line 15 recites “pivotally constrained” and it is unclear what structure pivotally constrains the conical wheel to the support element. Line 16 recites “and by that” and it is unclear what structure or function the term “that” refers to. Line 17 recites the limitation “said rotation axis s” which lacks proper antecedent basis. Line 19 recites the limitation “the same time” which lacks proper antecedent basis. 
Regarding claim 2, line 5 recites the limitation “the rotational motion” which lacks proper antecedent basis. Additionally, as several of the claimed structures in claim 1 rotate, it is unclear which rotational motion is being referred to.
Regarding claim 4, line 4 recites the limitation “said horizontal plane π” which lacks proper antecedent basis.
Regarding claim 5, lines 2-3 recite “a second rotational joint of flexion/extension” and, as no first rotational joint is recited, it is unclear if the applicant intends to claim a first rotational joint.
Regarding claim 7, lines 2-3 recite “a horizontal plane π” and it is unclear if the horizontal plane is the same as or different from the horizontal plane, as recited in line 4 of claim 4. Line 3 recites “a shoulder of a user” and it is unclear if the shoulder is the same as or different from the shoulder, as recited in line 2 of claim 1. Line 12 recites the limitation “the distance” which lacks proper antecedent basis.
Regarding claim 8, lines 3-4 recite the limitation “the distance” which lacks proper antecedent basis. Lines 7-8 recite the limitation “the distance” which lacks proper antecedent basis.
Regarding claim 10, line 4 recites “a third spacer joint” and, as no first spacer joint and second spacer joint are recited, it is unclear if the applicant intends to claim a first spacer joint and a second spacer joint.
Regarding claim 11, lines 5-6 recite “the respective rotation axes x, y and y’” and the respective rotation axis x and the respective rotation axis y’ lack proper antecedent basis.
Regarding claim 12, line 26 recites the term “in such a way” and the meaning of the term is unclear. Line 31 recites the limitations of “the sum” and “the masses” which lack proper antecedent basis. Line 32 recites “in such a way” and the meaning of the term is unclear. 
	Regarding claim 14, line 11 recites the limitation “said rotation axis x” which lacks proper antecedent basis. Line 21 recites “in such a way” and the meaning of the term is unclear.
Regarding claim 15, the phrase "such as", recited in line 4, renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).
Regarding claim 16, line 3 recites the term “can” and it is unclear if the second rotational joint may or may not carry out rotations. Lines 3-4 recite “the respective rotation axes x, y and y’” and the respective rotation axis x and the respective rotation axis y lack proper antecedent basis.
Regarding claim 17, line 3 recites the term “can” and it is unclear if the rotational joint may or may not carry out rotations. Lines 3-4 recite “the respective rotation axes x, y and y’” and the respective rotation axis y and the respective rotation axis y’ lack proper antecedent basis.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (9,358,173 B2) in view of Wang et al. (11,160,715 B2) and Webber et al. (7,361,125 B2).
Regarding claim 14, Fu discloses a support frame (a frame is shown to be defined by position adjustment mechanism 2 and movable base 3, see fig. 3) arranged to place an upper limb exoskeleton upper limb (a multi-axis robotic arm 1 is shown to define an exoskeleton for the arm of the user, see fig. 3) in a plurality of relative spatial positions with respect to an outer support (the upper limb exoskeleton is shown to be moved along multiple axes of rotation, see fig. 3 and col. 4 line 51 to col. 5 line 19), said support frame characterized in that it comprises: a kinematic chain connected to a slide (a kinematic chain defined by first arm segment 11, second arm segment 12 and third arm segment 13, is shown to be connected to a slide defined by vertical linear sliding rail 22, see fig. 3, the slide allowing the kinematic chain to be vertically adjusted, see col. 4 line 50 to col. 5 line 19).
Fu discloses the slide, see fig. 3, but is silent with regard to a weight balancing system comprising the slide. 
However, Wang teaches a similar vertically adjusted slide (the slide is defined by arm lifting platform 8, which is vertically adjusted via a lifting motor 24, such that the slide moves up and down guide rod 3 to adjust the position of the arm exoskeleton, see fig. 1 and col. 1 line 61 to col. 2 line 3) is part of a weight balancing system (the weight balancing system is defined by the counterweight block 6, steel rope wire 9 and pulley block 10, see fig. 1; the weight balancing system being connected to the slide to provide weight reduction during vertical movement of the slide, see col. 2 lines 31-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fu’s slide to be part of a weight balancing system, as taught by Wang, to be able to reduce the weight of the exoskeleton on the user during operation, see col. 2 lines 31-35 of Wang.
The modified Fu device is silent with regard to a containment shell. 
However, Webber teaches that a similar weight balancing system (a weight stack 21 is connected to a pulley within a housing 20, see fig. 1 and col. 7 lines 17-30) is housed in a containment shell 20 (see fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Fu weight balancing to be housed in a containment shell, as taught by Webber, to be able to increase safety and reducing the risk of injury, see col. 21 lines 56-62 of Webber.
The modified Fu device discloses that the first link (the first link is defined by first arm segment 11, see fig. 3 of Fu) connected to said slide through a first rotational joint having a rotation axis orthogonal to said rotation axis (the first link is shown to be connected to the slide through a first rotational joint, defined by actuator 4111 having rotation axis A1, the first rotational joint is shown to have a rotation axis A1 that is orthogonal to a rotation axis A4, the rotation axis A4 being shown to be along the X direction, see fig 3 and col. 4 line 51 to col. 5 line 19 of Fu), said slide arranged to allow a translation of said first rotational joint along said rotation axis with respect to said containment shell (the slide is shown to allow the first rotational joint to translate vertically with respect to the containment shell, as taught by Webber, see fig. 3 of Fu); a second link (the second link is defined by second arm segment 12, see fig. 3 of Fu) connected to said first link through a second rotational joint having a rotation axis parallel to said rotation axis (the second link is shown to be connected to the slide through a second rotational joint, defined by actuator 4111 having rotation axis A2, the second rotational joint is shown to have a rotation axis A2 parallel to a rotation axis A1, see fig 3 and col. 4 line 51 to col. 5 line 19 of Fu), said second link being connected to said exoskeleton of upper limb by a third rotational joint having a rotation axis parallel to said rotation axis (the second link is shown to be connected to the exoskeleton of the upper limb via a third rotational joint, defined by actuator 4111 having rotation axis A3, the rotation axis A3 being parallel to rotation axis A1, see fig 3 and col. 4 line 51 to col. 5 line 19 of Fu); the upper limb exoskeleton upper limb is disposable in a plurality of relative spatial positions with respect to said containment shell (the exoskeleton is shown to be disposable in a plurality of relative spatial positions, when rotated along the plurality of rotation axes shown as rotation axes A1-A7 in fig. 3 of Fu, with respect to the containment shell housing the weight balancing system, as taught by Webber, see col. 4 line 51 to col. 5 line 19 of Fu).
	Regarding claim 15, the modified Fu device discloses that the slide is connected to counterweights by a pulley (the slide, as disclosed by Fu, is shown to be connected to a plurality of counterweights, defined by counterweight block 6, which are connected to a pulley, defined by pulley block 10, see fig. 1 and col. 1 line 61 to col. 2 line 3 of Wang), said counterweights have a mass and are capable of performing the function of maintaining the slide on its own equilibrium position along the first rotational joint’s rotation axis (the counterweights are part of counterweight block 6, which includes a mass, and are able to allow the slide at an equilibrium position when moved by the user during operation of the device when the weight balancing system performs its function of reducing the weight of the system, see fig. 1 and col. 1 line 61 to col. 2 line 3 of Wang).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Davies-Sekle (2019/0365554 A1), Soltani-Zarrin (2019/0201273 A1) and Xue et al. (2019/0328603 A1) are cited to show rotational joints. 
Cassidy (10,188,901 B1) is cited to show a weight balancing system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785